Citation Nr: 0616072	
Decision Date: 06/02/06    Archive Date: 06/13/06

DOCKET NO.  04-29 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to special monthly pension based on the need for 
regular aid and attendance and/or housebound status.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Kay Hudson, Counsel






INTRODUCTION

The veteran had active service from April 1944 to November 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of March 2004.  


FINDINGS OF FACT

1.  The veteran is not blind or in a nursing home and, 
despite his disabilities, he is able and competent to perform 
his activities of daily living without regular assistance 
from another person.

2.  The veteran does not have a single disability rated 100 
percent.

3.  The veteran is not substantially confined to his dwelling 
and immediate premises.


CONCLUSION OF LAW

The criteria for special monthly pension based on a need for 
regular aid and attendance or on being housebound have not 
been met. 38 U.S.C.A. §§ 1502, 1521 (West 2002); 38 C.F.R. §§ 
3.351, 3.352 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, all of the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 
523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 
367 (2001).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.  

A veteran of a period of war who is permanently and totally 
disabled and who is in need of regular aid and attendance or 
is housebound is entitled to a higher amount of pension.  38 
U.S.C.A. §§ 1502, 1521; 38 C.F.R. § 3.351.  He is in receipt 
of VA pension benefits, based on the following disabilities:  
hypertensive heart disease, with left ventricular hypertrophy 
and bradycardia (rated 60 percent disabling), pseudophakia of 
the right eye and cataract of the left eye (30 percent), 
degenerative joint disease of the spine and upper and lower 
extremities (20 percent), high blood pressure (10 percent), 
and peripheral vascular insufficiency of the right and left 
lower extremities with varicose veins (0 percent).  The 
veteran contends that he is entitled to special monthly 
pension due to the severity of his disabilities.  

Aid and Attendance

In order to establish entitlement to special monthly pension 
based on the need for regular aid and attendance, the veteran 
must be a patient in a nursing home on account of mental or 
physical incapacity; or be blind or so nearly blind as to 
have corrected visual acuity in both eyes of 5/200 or less or 
concentric contraction of the visual field to 5 degrees or 
less; or have a factual need for regular aid and attendance 
of another person. 38 U.S.C.A. § 1502, 1521; 38 C.F.R. § 
3.351. 

According to a VA examination in February 2004, the veteran 
was living at home with his wife and daughter.  On a VA eye 
examination in February 2004, the veteran complained of 
blurred vision.  On examination, he had corrected visual 
acuity in each eye of 20/50 (distant) and 20/40 (near).  He 
did not have any visual field deficits.  The diagnoses were 
pseudophakia in the right eye in good order; senile cataract 
in the left eye, which explained his complaint; and 
refractive error.  Thus, as he is not in a nursing home or 
blind or nearly blind, it must be determined whether the 
veteran has a factual need for regular aid and attendance of 
another person.   

Determinations as to factual need for aid and attendance must 
be based on actual requirements of personal assistance from 
others.  In making such determinations, consideration is 
given to such conditions as: inability of the veteran to 
dress or undress himself or to keep himself ordinarily clean 
and presentable, frequent need to adjust prosthetic or 
orthopedic appliances which by reason of the particular 
disability cannot be done without aid, inability to feed 
himself through loss of coordination of upper extremities or 
through extreme weakness; inability to attend to the wants of 
nature; or incapacity, physical or mental, which requires 
care and assistance on a regular basis to protect the veteran 
from hazards or dangers incident to his daily environment.  
38 C.F.R. § 3.352.  It is not required that all of the 
disabling conditions enumerated in this paragraph be found to 
exist before a favorable rating may be made; the particular 
personal functions, which the veteran is unable to perform, 
should be considered in connection with his condition as a 
whole, and the need for aid and attendance must only be 
regular, not constant.  Id.  For a favorable rating, at a 
minimum, one of the enumerated factors must be present.  
Turco v. Brown, 9 Vet. App. 222, 224-5 (1996).  

On the aid and attendance/housebound VA examination in 
February 2004, it was noted that the veteran was competent to 
manage his financial affairs, and that he was independent in 
his daily living needs.  Reportedly, on a typical day, he 
engaged in activities such as gardening, cutting grass, 
pruning trees, watching television, listening to the radio, 
and reading the newspaper.  His activities also included 
going to a nearby mall, and playing the horses.  He was 
active in the house, and helped his wife.  

On examination, he had degenerative joint disease of the 
upper extremity joints with satisfactory musculoskeletal 
function, coordination, range of motion, and sensation.  In 
the lower extremities, he had satisfactory balance, and slow 
propulsion, but satisfactory locomotion using a walking cane 
to protect himself from falls.  He was able to walk without 
the assistance of another person.  

A medical statement for consideration of aid and attendance 
dated June 30, 2004 was completed by the veteran's VA 
treating physician.  The physician wrote that the veteran had 
degenerative joint disease, hypertensive vascular disease, 
and cataract.  He said the veteran was not able to walk 
unaided, but required equipment.  He required assistance with 
feeding.  He needed assistance in bathing and tending to 
other hygiene needs.  

However, in a primary care progress note signed by this same 
physician on June 17, 2004, the veteran was reported to be 
ambulatory.  The musculoskeletal system was noted to have 
intact range of motion, with adequate muscle tone.  There 
were no gross neurological deficits, and he was noted to be 
doing well.  Similar findings were reported in February 2004 
by this same doctor.  

Thus, while the June 30, 2004, statement indicated the 
veteran was not able to walk unaided, but required equipment, 
on June 17, 2004, he said the veteran was ambulatory, and the 
VA examination a few months earlier reported use of a cane, 
but noted he did not need the assistance of another person.  
The normal musculoskeletal and neurological systems, with 
adequate muscle tone, reported on June 17, tend to contradict 
the treating physician's June 30 statement that the veteran 
required assistance with feeding.  No disability that would 
cause the veteran to require assistance with feeding has 
otherwise been identified.  Similarly, in view of the normal 
findings on June 17, as well as in February 2004, the bare 
conclusion that the veteran needs assistance in bathing and 
tending to other hygiene needs noted on June 30 is of little 
probative value.  The February 2004 conclusion that the 
veteran was independent in his activities of daily living, on 
the other hand, is supported by the findings of adequate 
strength and function of the extremities.  In addition, the 
conclusion was supported by a listing of the veteran's 
typical activities, which included helping around the house, 
gardening, mowing the lawn, and pruning trees.  

For these reasons, the preponderance of the evidence 
establishes that the veteran is able to dress and undress 
himself and keep himself ordinarily clean and presentable, as 
well as feed himself.  He has no prosthetic or orthopedic 
appliance which requires aid, he is able to attend to the 
wants of nature, and he does not have any physical or mental 
incapacity that requires care and assistance on a regular 
basis to protect the veteran from hazards or dangers incident 
to his daily environment.  

Housebound

If a veteran does not qualify for increased pension based on 
a need for aid and attendance, increased pension may be paid 
if, in addition to having a single permanent disability rated 
as 100 percent under the rating schedule, the veteran has a 
separate disability or disabilities independently ratable at 
60 percent or more, or if the veteran is permanently 
housebound by reason of disability (meaning substantially 
confined to his/her dwelling and the immediate premises or, 
if institutionalized, to the ward or clinical area). 38 
U.S.C.A. §§ 1502, 1521; 38 C.F.R. § 3.351.

The veteran's disabilities have been rated as follows:  
hypertensive heart disease, with left ventricular hypertrophy 
and bradycardia (rated 60 percent disabling), pseudophakia of 
the right eye and cataract of the left eye (30 percent), 
degenerative joint disease of the spine and upper and lower 
extremities (20 percent), high blood pressure (10 percent), 
and peripheral vascular insufficiency of the right and left 
lower extremities with varicose veins (0 percent), for a 
combined rating of 80 percent.  VA examinations and treatment 
records have observed the veteran to be doing well, and there 
is no indication that the rating for any single one of these 
disabilities should be 100 percent.  

In addition, he has not been shown to substantially confined 
to his dwelling and immediate premises.  In this regard, 
although the June 30, 2004 report by his VA treating 
physician noted that he was unable to leave the home without 
assistance, his outpatient evaluation of the veteran 2 weeks 
earlier showed the veteran to be ambulating well, with no 
musculoskeletal or neurological abnormities, or other 
disability noted that would preclude him from leaving his 
premises.  The February 2004 outpatient treatment record 
likewise did not contain any indication the veteran was 
unable to leave his premises.  The February 2004 VA 
examination noted that his typical activities included going 
to a nearby mall, in addition to active pursuits around the 
house.  The examiner on that occasion concluded that the 
veteran was able to leave the home at any time, although 
company was recommended for long trips.  This evidence 
outweighs the June 30, 2004 conclusory statement, and the 
veteran is not shown to be housebound.

Thus, preponderance of the evidence is against the claim for 
special monthly pension based on a need for regular aid and 
attendance or on being housebound. The benefit-of-the-doubt 
doctrine does not apply, and the claim must be denied.  38 
U.S.C. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  

The VCAA notice requirements were satisfied by virtue of a 
letter sent to the claimant in January 2004, prior to the 
initial adjudication of his claim.  See Mayfield v. 
Nicholson, No. 05-7157, slip op. at 8 (Fed. Cir. April 5, 
2006).  That letter advised the claimant of the information 
necessary to substantiate a claim for special monthly 
pension, and of his and VA's respective obligations for 
obtaining specified different types of evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  While he 
was not explicitly told to provide any relevant evidence in 
his possession, he was specifically told that it was his 
responsibility to support the claims with appropriate 
evidence, and the detailed information requested served to 
convey the information that he should provide any relevant 
evidence he possessed.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II).  This letter also 
provided information regarding the effective date of a grant 
of benefits, with respect to when the veteran provided 
additional evidence, and any failure to provide further 
notice as to effective date matters is harmless error, since 
there is no higher rating to be assigned an effective date.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The 
veteran was provided with the criteria for a higher rate of 
pension based on the aid and attendance or housebound status.  
Id.  

The Board also concludes VA's duty to assist has been 
satisfied.  The claimant's VA medical records are in the 
file, he was afforded VA examinations, and he has not 
identified any other treatment, or other potentially relevant 
evidence which has not been obtained.  

Thus, VA satisfied its duties to inform and assist the 
claimant at every stage of this case.  Therefore, he is not 
prejudiced by the Board entering a decision on this issue at 
this time.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).





	(CONTINUED ON NEXT PAGE)





ORDER

Special monthly pension based on a need for aid and 
attendance of another person or on being housebound is 
denied.



____________________________________________
	MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


